Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered February 17, 2006. The order granted plaintiffs’ motion for leave to renew and, upon renewal, granted plaintiffs’ motion insofar as it sought partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the motion for leave to renew is denied.
Same memorandum as in Moss v McKelvey (32 AD3d 1281 [2006]). Present — Hurlbutt, J.P., Gorski, Martoche and Pine, JJ.